Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of November 3, 2020 has been received and entered.  With the entry of the amendment, claims 13-24 are withdrawn, and claims 1-12 are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on June 10, 2020 is acknowledged.

Applicant’s election of Species SET A: both thermal spray coating and erosion resistant organic coating, Species SET A1: tungsten carbide, Species SET A2: silicone rubbers (noting the confirmation in the amendment of November 3, 2020 that silicione rubbers was intended to be elected), Species SET B: slurry handling pump in the reply filed on June 10, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2020.

Claim Objections
The objection to claims 1 and 6 are withdrawn due to the amendments of November 3, 2020.

Claim Rejections - 35 USC § 112

The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn due to the amendment of November 3, 2020 clarifying the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherly (US 4173685) in view of Dumm et al (US 2006/0165973), Nissen (US 2013/0071252), Roco, et al “Erosion Wear in Slurry Pumps and Pipes” (hereinafter Roco article), Roudnev, et al “Slurry Pump Casing Wear Prediction Using Numerical Multi-Phase Flow Simulation” (hereinafter Roudnev article) and Okhovat, et al “Modeling and Simulation of Erosion-Corrosion in Disturbed Two-Phase Flow Through .
Claim 1: Weatherly indicates how wear and corrosion resistant coatings can be provided by plasma spraying, for example, which would be a form of thermal spraying (abstract), where the wear can be abrasive wear, for example (column 4, lines 50-60), and where the coating method can include, for example, spraying a mixture of metal carbide and Ni base reactive metal to form a coating that will be heat treated or two layers of the materials (column 5 lines 1-20), where the carbide can be tungsten carbide which can be also sprayed with Co, Ni or Fe metal or alloy as binder and the reactive metal can be a Ni alloy with boron (column 5, lines 10-45), and where the coating can be provided as a dispersion of hard particles such as WC  in a metallic matrix and further dispersions of particles (note column 9,lines 20-35, for example) and where the article being coated can be a component of a pump used to pump sand slurries (so slurry handling equipment) (column 11, line 30 through column 12, line 30), where the described plunger can be considered an internal component as used in the pump.
(A) Furthermore, as to specific surfaces and wear events of equipment that can be coated, Dumm describes how various equipment can be provided with coatings that have a wear surface with resistance to one or more of abrasion, corrosion and erosion, and a metal matrix coating is provided that is filled with superabrasive particles (abstract), and where along with superabrasives the coating can include abrasive particles such as WC (0033) and the metal matrix can be nickel or nickel alloys, for example (0038), and where it is described that surfaces to be coated can be slurry handling pipes where internal surfaces are subject to wear and these internal surfaces can be coated with the protective coating (0094-0096) and other surfaces can be pumps 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it would have been obvious to modify Weatherly to further apply the protective coating to various slurry handling equipment including internal slurry pump surfaces and internal slurry pipe surfaces as suggested by Dumm with an expectation of desirable protection as the coating of Weatherly is already indicated as providing wear protection, including abrasion and corrosion and for protecting sand slurry pump component from wear, and Dumm indicates other slurry pump internal components and slurry pipe components are also desirably protected from wear, and also notes the wear of at least the pump components from abrasion, corrosion and erosion, thus indicating that these are known wear events that can be present.
(B) Furthermore, as using computational fluid dynamic (CFD) model to predict and estimate the types and severity of wear events that the surface will experience during operation and applying the thermal spray coating and/or the organic coating predicated on the types of wear events identified and their severity, where the types and severity of the wear events are predicted by comparing computed wear rates at various 
Nissen demonstrates how on an article subject to wear (by erosion from particulates, rotor blade described) (0005, 0027), it is known to apply a protective coating (0027), which can be by thermal spraying and using a coating containing carbide and metal (0033-0034) and where in some cases, additional different coating (described as nickel) can be applied (0035) and other coatings as well (0038), and where it is described that it is desirable to selectively apply the protective coating using a developed map of an optimized protective coating pattern and thickness (0027), where the process includes calculating predictive erosive wear rates about the surface where a variety of factors can be used including structural, geometric and operating conditions, where wear rates are predicted (0039-0040) and where the predicted wear is mapped onto a surface, and can be based on the desired life of the coating/predicted operation time (0041) and from this a optimized coating footprint and thickness is provided for coatings used (0042) and where the coating is applied based on this plan (0043). The predicted wear is mapped and coating is provided to give a desired life period for the component, such as providing coating footprint and thickness configured to prevent wear penetration until after the operation for at least 2000 hours, if the life period is 200o hours (0041), indicating therefore, that more coating (thicker coating) or simply coating as part of the footprint would be provided on areas more likely to be damaged by 
Roco article describes how for slurry pumps and pipes wear can be predicted for wear distribution and operation life using models that can be considered CFD models noting the computing and using of fluid models, which can predict erosion wear (title, abstract, pages 37, 38, 43).
Roudnev article further describes how for slurry pump components CFD (understood to refer to computational fluid dynamics) can be used to model and predict wear patterns resulting from sliding abrasive wear, allowing correct pump selection and design (note abstract) and noting operation time (page 4).  It is described how wear events (abrasion wear, for example) can be predicted using CFD in the pump (that is, within the slurry handling equipment) (abstract, page 1), with computed wear rates at various locations within the equipment (that is, mapping the wear) providing such wear rates as outputs (pages 8-9, figure 15, for example), which would show locations in the slurry handling equipment (pump) most likely to be damaged by wear events (that is, with the highest wear rate, for example) and so life limiting for the equipment.
Okhovat article further describes how for fluid transport phase flow, computational fluid dynamics can also provide prediction for erosion-corrosion rates (thus also predicting corrosion), where the study was with fluid with particle components, which can be considered a slurry (abstract) and noting wear rate, so wear over time considered (page 1499).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Weatherly in view of Dumm to using computational fluid dynamic (CFD) models to predict and estimate the types and severity of wear events that the surface will 
Furthermore, as to where the types and severity of the wear events are predicted by comparing computed wear rates at various locations within the equipment using one or more CFD models of slurry flow within the equipment, the models providing as outputs wear rates at various locations within the equipment, and the coatings are applied at locations within the slurry handling equipment at locations indicated by the model are more likely to be damaged by life-limiting wear events, this would specifically be suggested by the combination of references as discussed above, where Nissen would indicate the suggestion of mapping wear rates and Roco article, Roudnev article, and Okhovat article would suggest how CFD can be used to predict wear for slurry pumps (slurry handling equipment) and Roudnev article even describes how mapping for wear 
(C)  Optionally, further using Wiedemann, Wiedemann further indicates that silicone coatings (which can be considered elastomeric or rubber, noting the elastic nature of the coating 0057-0058) can be provided as coatings (abstract) on surfaces such as pipes, ducts, intake manifolds, for example (0028) and notes substrates that require protection include inside of machine or structural parts (0002), and provide erosion protection from particle impact (0055).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Claims 2, 3: As discussed for claim 1 above, the component being treated can be a slurry handling pump.
Claims 4, 5: As discussed for claim 1 above, the internal surfaces of pump components would have surfaces exposed to at least one or erosion,  abrasion and corrosion, and there can be a plurality of such surfaces as noted from Dumm (0098) and also as noted from Nissen a component would have a plurality of surfaces (surface areas) that would wear differently (0036) and further it would be at least suggested that at least one of the different surfaces would be suggested to be subject to erosion and at least one subject to abrasion wear from the indication from the references that there can be at least erosion and abrasion wear on pump surfaces, which would be internal from the flow of fluid through the pump.
Claim 6: As to the model inputs including characteristics of a slurry being handled by the pump, such as particle concentration (which can be considered slurry particle density – amount of particles in the slurry in the liquid), note Dumm (0098), Roco article  (page 42, particle concentration in slurry), note also Roudnev article with slurry density and concentration (page 3) and particle size distribution (figure 7), Okhovat article with particle concentration (Table 1, abstract), giving known feature to use in the models.
Claim 7: Weatherly indicates that the thermal spray coating can comprise a metal carbide discontinuous phase and a metal alloy continuous phase (note dispersion of 
Claim 8: Weatherly provides that the metal carbide can be tungsten carbide, and also carbide of titanium, zirconium, hafnium, etc. (column 5, lines 1-50).
Claim 9: Weatherly provides that the continuous metal alloy phase can be nickel alloy, for example, and so comprises nickel (column 5, lines 1-50, column 8, lines 50-65).
Claim 10: Dumm further indicates that the erosion resistant organic coating can comprise phenolic resins or polyurethanes (since the urethane resin would be cured) (0045).
Claim 12: All the features of claim 12 are discussed for claim 1 above, where as discussed for claim 1, Nissen would also indicate to control the thickness of the coatings to be applied for protection to give the desired wear resistance, and thus suggest to control the thickness of the coatings to be applied to give a desirable amount of protection from the identified wear.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherly in view of Dumm, Nissen, Roco article, Roudnev article and Okhovat article, EITHER alone OR further in view of Wiedemann as applied to claims 1-9 and 12 above, and further specifically in view of Wiedemann.
Claim 10: As to the use of silicone rubber as the erosion resistant organic coating, Wiedemann further indicates that silicone coatings (which can be considered elastomeric or rubber, noting the elastic nature of the coating 0057-0058) can be provided as coatings (abstract) on surfaces such as pipes, ducts, intake manifolds, for 
Claim 11: When using the silicone rubber of Wiedemann as discussed for claim 10 above, Wiedemann  would further suggest that the rubber can contain inorganic filler (0017).

Response to Arguments
Applicant's arguments filed November 3, 2020 have been fully considered but they are not persuasive. 
Applicant  argues that the combinations of references provided by the Examiner do not provide the “estimating the severity of each type of wear event . . . within the equipment” or providing this in combination with “applying one or more of a thermal spraying coating . . . the wear events”, noting the features of claim 1 as now worded, and argues that the features of claim 12 similarly would not be provided.  The Examiner disagrees.  As discussed in the rejections above, the features of claims 1 and 12 would be suggested by the combination of the references.  Applicant further has not detailed why the specific features would not be provided by the combination of references.  Therefore, the rejection is maintained.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718